Pee. Curiam,
The testatrix, it is true, as appellant claims, left him the entire net income of his share of her estate, without any devise over of the corpus after his death. But she put it in the hands of a trustee with active duties to perform in the payment of taxes and repairs if the devisee failed to do so, and with the express direction that “the same is not to be in anywise liable for any debts owing by my said son, nor for any debts that may be hereafter contracted by him.” This was a valid spendthrift trust which could not be allowed to be defeated by handing over the corpus of the estate to the control of the cestui que trust.
Decree affirmed at costs of appellant.